On Motion for Rehearing
PER CURIAM.
Respondent contends in its Motion for Rehearing and Suggestions in support thereof that we “overlooked the fact that the issue of credibility lay between the uncorroborated testimony of an interested witness, the appellant, movant and the ‘testimony’ of the trial judge contained in his written findings of fact.” The immediate answer to this is that there was no testimony of the trial judge in the record. And the finding of fact made by the trial judge “that the purposes for which said movement was appointed on April 30, 1959, ‘by consent of parties’ to conduct an ‘audit of sales cards of Lake Charles Memorial Park, Inc. to determine amount of completed sales’ was not accomplished because of the intervention of the then attorney for plaintiffs;” is not testimony and is a finding made by the Court based upon the record of the hearing before it. In our opinion we found that this finding was not supported by the record facts in evidence. This does not involve a question of credibility between an uncorroborated witness and the Judge of the Court, but presents a question whether *660or not the judgment of the Court in making this finding was correct. What the Court did find was that the purpose of the audit was not accomplished because of the intervention of the then attorney for plaintiffs. In our opinion we found that there was no evidence to support such a finding and we further found that an audit of sales cards of the Lake Charles Memorial Park, Inc., to determine the amount of completed sales was made.
Respondent in its Motion for Rehearing and in its Suggestions in Support thereof also contends that we substituted our judgment “based upon a rather sketchy record, for the judgment of the trial court in a matter which extended from June 15, 1958 when the action was filed until March 31, 1961 when the matter was settled by stipulation of parties. During this period of time, beside the ordinary pleadings which were filed, the trial court appointed a Commissioner to conduct an election, appointed Trustees in accord with said election, appointed a special custodian for funds, held pretrial conferences, ordered respondent’s attorney to act as trustee of funds, held a hearing on the petition to appoint a receiver, ruled on said hearing, held a hearing on a request for change of venue and ruled thereon, and held a number of informal conferences with counsel and sometimes with the parties present.” As indicated none of the aforesaid matters are contained in the record before us and in the suggestions in support of its Motion for Rehearing respondent has said “perhaps the state of the record is responsible for what is felt to be an erroneous result.” For this reason it contends that if this Court should deny a Rehearing that it remand the cause for further proceedings as was done in the case of Scheufler v. Continental Life Ins. Co., 350 Mo. 886, 169 S.W.2d 359. In that case the general counsel for various superintendents of insurance of the State of Missouri in the proceedings involving the Continental Life Ins. Co. appealed from an order of the Circuit Court of the City of St. Louis allowing him an attorney’s fee of $7500 contending that the allowance was grossly inadequate and should have been for the sum requested, namely, $17,000. This case, as the Court indicated, involved very complicated and hotly contested proceedings which included several trials and appeals. In that case the Supreme Court reversed and remanded it for a new hearing for the reason that it did not appear from the record that the trial court did in fact take judicial notice of all of the prior proceedings in the cause and determine the matter of fees on that basis. This is not a case that determines whether or not the attorney and the general counsel for the various insurance superintendents were entitled to a fee. It was merely a question of determining the reasonable value of his services and fixing a fee accordingly. That is not the issue in the instant case. In the instant case the issue is whether or not movant, appellant, is entitled to a fee. All of the proceedings that transpired in the case, referred to in Respondent’s Motion for Rehearing, in our opinion can have no material effect on the issue of movant’s right to a fee. As we have pointed out there has been no contention that the fee asked is unreasonable. Respondent’s Motion for Rehearing is overruled.